Per Curiam,
A careful consideration of this record has led us to the con*45elusion that there is no substantial error in the findings of the material facts, or in the conclusions drawn therefrom. There does not appear to be anything in either of the questions involved that requires other or further consideration than is given thereto in the opinion of the learned president of the 29th judicial district, who specially presided at the hearing. The only modification of the decree that suggests itself to us as proper, is the addition to the second paragraph thereof, of the following words, viz: Provided that the said sum of thirty thousand dollars shall be paid within sixty days from the date of our decree.
As thus modified, the decree of the court below is affirmed on said opinion, and the appeal is dismissed with costs to be paid by the appellants.